

	

		II

		109th CONGRESS

		1st Session

		S. 2115

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Ms. Stabenow (for

			 herself, Mr. Smith,

			 Mr. Lautenberg, Mrs. Murray, Mr.

			 McCain, Mr. Coleman, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to improve

		  provisions relating to Parkinson's disease research.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Morris K. Udall Parkinson's

			 Disease Research Act Amendments of 2005.

		2.Morris K. Udall

			 Parkinson's Disease Research Act of 1997

			(a)FindingsSubsection

			 (b) of section 603 of the Morris K. Udall Parkinson's Disease Research Act of

			 1977 (42 U.S.C. 284f note) is amended by striking paragraph (1) and inserting

			 the following:

				

					(1)FindingCongress

				finds that, to take full advantage of the tremendous potential for finding a

				cure or effective treatment, the Federal investment in Parkinson's must be

				expanded, as well as the coordination strengthened among the National

				Institutes of Health research

				institutes.

					.

			(b)Public Health

			 Service ActSection 409B of the Public Health Service Act (42

			 U.S.C. 284f) is amended—

				(1)in subsection

			 (b), by striking paragraph (2) and inserting the following:

					

						(2)Conference

							(A)In

				generalThe Director of NIH shall convene a coordinating and

				planning conference every 2 years with relevant institutes and non-governmental

				organizations to conduct a thorough investigation of all Parkinson’s research

				that is funded in whole or in part by the National Institutes of Health and to

				identify shortcomings and opportunities for more effective treatments and a

				cure for Parkinson’s disease. The Director shall report to Congress on the

				coordination among the institutes in carrying out such research.

							(B)Research

				investment plan

								(i)In

				generalThe results of each conference convened under

				subparagraph (A) shall be included in a research investment plan that provides

				for measurable results with the goals of better treatments and a cure for

				Parkinson's disease being the determining factors in the allocation of

				Parkinson's disease research dollars. The plan shall include an outline of the

				manner in which to fully utilize the Udall Center program to ensure the

				continuation of a particular focus on translational research, including a

				clinical component.

								(ii)Budget and

				implementation strategyThe plan submitted under clause (i) shall

				include a budget (that includes both programmatic and dollar line items) and

				implementation strategy (that incorporates the use of special initiatives such

				as Requests for Applications, Program Announcements with set-asides or similar

				directed research mechanisms) together with results to be reported back to

				Congress.

								(C)Submissions to

				congressThe plan under subparagraph (B) (including the budget

				and implementation strategy) and the expected results of plan implementation

				shall be submitted to Congress not later than 3 months after the conference is

				convened under subparagraph (A). Reports on the outcomes of the plan, including

				actual spending and actual results, shall be submitted to Congress on an annual

				basis.

							(D)FundingThe

				Secretary shall ensure that adequate funding is available under this section to

				carry out the activities described in the investment plan under subparagraph

				(B).

							;

				(2)in subsection

			 (c)—

					(A)in paragraph

			 (1)—

						(i)by

			 striking not more than 10; and

						(ii)by

			 adding at the end the following: The Director shall ensure that an

			 additional center shall be funded under this paragraph to serve as the

			 coordinating center to coordinate the activities conducted by each of the

			 centers funded under this paragraph to further focus and manage the

			 interdisciplinary efforts of such centers.;

						(B)in paragraph

			 (2)(A)(ii), by striking conduct basic and clinical research and

			 inserting in carrying out research, ensure that a significant clinical

			 component is provided for in addition to ongoing basic research;

			 and

					(C)by adding at the

			 end the following:

						

							(5)Review

				processThe Director of NIH shall establish a review process with

				respect to applications received for grants under paragraph (1). Such process

				shall provide for the evaluation of applicants in a manner that recognizes the

				unique aspects of the clinical, coordination, and multidisciplinary components

				of the

				applicants.

							;

					(3)in subsection

			 (d)—

					(A)by striking

			 is authorized to establish a grant program and inserting

			 shall award grants; and

					(B)by inserting

			 before the period at the end the following: and shall be awarded in a

			 manner consistent with the research investment plan under subsection

			 (b)(2)(B); and

					(4)by striking

			 subsection (e) and inserting the following:

					

						(e)ReportThe

				Director of NIH, in consultation with the Director of the Centers for Disease

				Control and Prevention, shall conduct an investigation, and prepare and submit

				to the appropriate committees of Congress a report, on the incidence of

				Parkinson's disease, including age, occupation, and geographic population

				clusters, and related environmental factors relating to such disease.

						(f)Authorization

				of appropriationsFor the purposes of carrying out this section,

				section 301, and this title with respect to research focused on Parkinson's

				disease, there are authorized to be appropriated not to exceed such sums as may

				be necessary for each of fiscal years 2007 through

				2012.

						.

				

